Kenexa Corporation and Subsidiaries (In thousands) Three Months Ended December 31, (unaudited) (unaudited) Supplemental Non-GAAP Financial Measures: Gross profit $ $ Add: share-based compensation expense 43 88 Add: acquisition-related fees - Non-GAAP gross profit $ $ Sales and marketing $ $ Less: share-based compensation expense ) ) Less: acquisition-related fees ) - Non-GAAP sales and marketing $ $ General and administrative $ $ Less: share-based compensation expense ) ) Less: acquisition-related fees ) - Non-GAAP general and administrative $ $ Research and development $ $ Less: share-based compensation expense ) ) Less: acquisition-related fees ) - Non-GAAP research and development $ $
